DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-26, drawn to a motorized window treatment and its operation, classified in E06B 9/82.
II. Claims 27-31, drawn to a method of programming a motorized window treatment, classified in E06B 2009/6809.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process can be practiced with a materially different product. In a non-limiting example, process of invention II can be practiced with a motorized window treatment utilizing a sensor coupled to the headrail and/or roller tube depending on the configuration of the motorized window treatment.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Czarnecki on 30 September 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27-31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 158 in Fig 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 218 in Paragraph [0019].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities:  Consistent terminology should be maintained. The claim refers to “at least one state sensing circuit” then “the at least one sensing circuit”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  A typographical error: "communication circuit is signal communication with control circuit" should read "communication circuit IN signal communication with control circuit".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the second state sensing circuit" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The insufficiency of the antecedent basis derives from the claim’s dependency on claim 8, which is dependent on claim 1. Claims 1 and 8 only recite a first state sensing circuit. A second state sensing circuit is introduced in claims 6 and 10. 

Claim 12 recites the limitation "the second state sensing circuit" in in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The insufficiency of the antecedent basis derives from the claim’s dependency on claim 8, which is dependent on claim 1. Claims 1 and 8 only recite a first state sensing circuit. A second state sensing circuit is introduced in claims 6 and 10. This rejection can be overcome by amending the claim to depend on claim 6, 10, or to recite “a second state sensing circuit”. For the purposes of examination, this claim has been interpreted to introduce “a second state sensing circuit”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, 13, and 15-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. US 2016/0017656 A1 – Adreon.


Adreon teaches a motorized window treatment (Abstract), comprising: a motor drive unit (Abstract) having a motor (Abstract); a covering material (Abstract) having a first end in a fixed position (Paragraph [0051], extending between headrail and bottom rail) and a second end movable along a first axis (Paragraph [0052], raising and lowering window covering material), wherein the covering material is configured to be extended along the first axis when the motor is operated in a first direction and retracted along the first axis when the motor is operated in a second direction(Paragraph [0053], rotating take-up shaft when lifting and lowering bottom rail); a hembar coupled to the second end of the covering material (Paragraph [0051], Extending between headrail and bottom rail); at least one state sensing circuit coupled to the hembar (Figs 41-44; Paragraph [0086], operating control device integrated in bottom rail; Paragraph [0087], Various methods of object detection can be used), the at least one sensing circuit configured to generate at least one first signal (Paragraph [0085], mesh network, node in bottom rail); and a control circuit responsive to the at least one state sensing circuit (Paragraph [0085], mesh network, node in bottom rail), the control circuit configured to determine a present state of the hembar based on the at least one first signal generated by the at least one sensing circuit (Paragraph [0089]…the position of the bottom rail…can be determined); wherein the motor drive unit is configured to control the motor when the present state of the hembar and an expected state of the hembar are different (Paragraph [0098], if window covering encounters foreign object…protective action can be taken).

Regarding claim 2:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches, wherein the signal indicative of the expected state of the hembar comprises a signal indicative of operation of the motor of the motor drive unit (Paragraph [0062] 

Regarding claim 3:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches, wherein the expected state of the hembar comprises movement of the hembar at a first rate in a first direction (Paragraph [0062] …information gathered can be used to determine rotations of motor and therefore the distance travelled by the window covering material as the motor shaft rotates during a lifting or lowering of the window covering material), and wherein the present state of the hembar comprises actual movement of the hembar (Paragraph [0089], position of rail can be determined).

Regarding claim 4:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches, wherein the expected state of the hembar comprises a level tilt state (Paragraph [0097], measures angle at which bottom rail is sitting), and wherein the present state comprises a detected tilt state of the hembar (Paragraph [0098], if window covering encounters foreign object…protective action can be taken).

Regarding claim 5:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches, wherein the control circuit is configured to receive at least one second signal (Paragraph [0087] …a control system monitors data from various sources…), wherein the 

Regarding claim 6:
Adreon teaches all limitations of claim 5.
Furthermore, Adreon teaches, wherein the at least one second signal is generated by a second sensing circuit in signal communication with the motor drive unit (Paragraph [0062] …information gathered can be used to determine rotations of motor and therefore the distance traveled by the window covering material as the motor shaft rotates during a lifting or lowering of the window covering material).

Regarding claim 8:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches the control circuit is configured to generate an alert when the present state and the expected state are different (Paragraph [0098] if window covering encounters foreign object…protective action can be taken) (Paragraph [0084], Multiple tones may be generated to provide multiple feedback or status messages to indicate to the user that a commanded operation has 

Regarding claim 9:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches the motor drive unit is configured to stop operation of the motor (Paragraph [0060], Motor assembly includes a motor connected by a ribbon cable to the provided systems for power and control; Paragraph [0084]…braking).

Regarding claim 10:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches, further comprising a first state sensing circuit and a second state sensing circuit (Paragraph [0087] … a control system monitors data from various sources (accelerometer, I.R. detection, sonic feedback, etc.)).

Regarding claim 11:
Adreon teaches all limitations of claim 8.
Furthermore, Adreon teaches, wherein the first state sensing circuit is coupled to the hembar (Paragraph [0085], mesh network, node in bottom rail) and a second state sensing circuit is spaced apart from the hembar (Paragraph [0062] …information gathered can be used to determine rotations of motor and therefore the distance traveled by the window covering material as the motor shaft rotates during a lifting or lowering of the window covering material).

Regarding claim 13:

Furthermore, Adreon teaches at least one state sensing circuit is selected from the group consisting of: an accelerometer, a gyroscope, capacitive sensor, a microwave sensor, an ultrasonic sensor, an inductive sensor, a magnetic sensor, an optical sensor, a radar sensor, a sonar sensor, a fiber optic sensor, a Hall effect sensor, a piezoelectric sensor, a motion sensor, a proximity sensor, a force balance sensor, a micro- electrical-mechanical systems sensor, and a fluid-filled sensor (Paragraph [0096] Multiple sensor options can be built into the system. For example, an IR or sonic emitter/detector can be included in bottom rail; Paragraph [0097] A bottom rail sensing board also can be configured with a multi-axis accelerometer).

Regarding claim 15:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches, wherein the motor drive unit includes the control circuit (Paragraph [0060] …systems for …control …printed circuit board…), the motorized window treatment further comprising: a control module located in the hembar (Paragraph [0085], mesh network, node in bottom rail) and housing the at least one state sensing circuit (Paragraph [0096], A transceiver is included in a printed circuit board in bottom rail along with sensors); wherein the control module is configured to transmit a wireless signal to the control circuit of the motor drive unit in response to the at least one first signal generated by the at least one state sensing circuit (Paragraph [0089], By utilizing ultrasonic sound waves, the position of the bottom rail in relation to any obstacle beneath it, including the window sill, as well as in relation to the headrail above it can be determined. The distance is transmitted to the window covering lift system printed circuit board via RF signal).

Regarding claim 16:

Furthermore, Adreon teaches, further comprising: a control module housing the at least one state sensing circuit and the control circuit (Paragraph [0096] A transceiver is included in a printed circuit board in bottom rail along with sensors and devices to provide added functions), the control module further comprising a communication circuit in signal communication with the control circuit (Paragraph [0085], mesh network, Each node is built around a similar RF platform for communication; node in bottom rail); wherein the control circuit is configured to transmit a wireless signal to the motor drive unit in response to the at least one first signal generated by the at least one state sensing circuit (Paragraph [0089], By utilizing ultrasonic sound waves, the position of the bottom rail in relation to any obstacle beneath it, including the window sill, as well as in relation to the headrail above it can be determined. The distance is transmitted to the window covering lift system printed circuit board via RF signal).

Regarding claim 17:
Adreon teaches a method of operating a motorized window treatment (Paragraph [0086] This control system will allow the user to operate the shade locally, and include functions such as, for example, capacitive touch control, user “bump” gesture control, object in path detection, auto-programming modes and the like.), comprising: receiving, by a control circuit, at least one first signal from a first state sensing circuit coupled to a hembar (Paragraph [0086] An operating and control device can be integrated into the bottom rail… A user control system may be built directly into the bottom rail, a so-called “smart rail”), the hembar being coupled to a covering material having a first end in a fixed position and a second end movable along a first axis (Paragraph [0051], Extending between headrail and bottom rail; Paragraph [0052], raising and lowering window covering material); determining, by the control circuit, a present state of the hembar based on the at least one first signal (Paragraph [0062] 

Regarding claim 18:
Adreon teaches all limitations of claim 17.
Furthermore, Adreon teaches, comprising: receiving, by the controller, at least one second signal (Paragraph [0086] This control system will allow the user to operate the shade locally, and include functions such as, for example, capacitive touch control, user “bump” gesture control, object in path detection, auto-programming modes and the like.); and determining, by the controller, the expected state of the hembar based on the second signal (Paragraph [0062] …information gathered can be used to determine rotations of motor and therefore the distance traveled by the window covering material as the motor shaft rotates during a lifting or lowering of the window covering material)).

Regarding claim 19:
Adreon teaches all limitations of claim 17.
Furthermore, Adreon teaches, wherein the present state comprises actual movement of the hembar (Paragraph [0089], position of rail can be determined), and wherein the expected state comprises expected movement of the hembar at a first rate in a first direction (Paragraph [0062] …information gathered can be used to determine rotations of motor and therefore the distance traveled 

Regarding claim 20:
Adreon teaches all limitations of claim 17.
Furthermore, Adreon teaches, wherein the present state of the hembar comprises an actual tilt state of the hembar (Paragraph [0098], if window covering encounters foreign object…protective action can be taken), and wherein the expected state comprises a level tilt state (Paragraph [0097], measures angle at which bottom rail is sitting).

Regarding claim 21:
Adreon teaches all limitations of claim 17.
Furthermore, Adreon teaches, comprising: receiving, by the control circuit, at least one second signal from a second state sensing circuit coupled to a hembar (Paragraph [0101] A motion sensing IC is capable of sensing and responding to specific gesture movements made by the user. The bottom rail can utilize this technology. Sensing windows can be included into the bottom rail. … For example, upward gestures, downward gestures, circular gestures or the like can be used as commands to the system to perform certain actions.); and determining, by the control circuit, the present state of the hembar based on the at least one first signal and the at least one second signal (Paragraph [0098], if window covering encounters foreign object…protective action can be taken).

Regarding claim 22:
Adreon teaches all limitations of claim 17.


Regarding claim 23:
Adreon teaches all limitations of claim 17.
Furthermore, Adreon teaches, comprising: placing the motorized window treatment in a first predetermined state; storing, by the control circuit, the first predetermined state (Paragraph [0088] When a portable, hand-held controller is provided, such as hand held remote control, the window covering can be placed in a programming mode, and “taught” to stop when the bottom rail is at the same elevation as the controller.); controlling, by the motor drive unit, operation of the motor to move the covering material in a first direction, wherein the control circuit is configured to receive at least one signal indicative of operation of the motor drive unit (Paragraph [0088] (…the window covering can be placed in a programming mode, and “taught” to stop when the bottom rail is at the same elevation as the controller….); receiving, by the control circuit, the at least one first signal from the first state sensing circuit indicative of a second predetermined state (Paragraph [0088](… It should be understood that a series of stop positions rather than a single stop position also can be established in this way.); 

Regarding claim 24:
Adreon teaches all limitations of claim 17.
Furthermore, Adreon teaches, wherein the at least one first signal comprises a signal indicative of a force applied to a hembar (Paragraph [0098](…A user can manually alter the position of bottom rail, such as by pushing to generate a signal for lowering the window covering or slight lifting to instigate raising the window covering. …).

Regarding claim 25:
Adreon teaches all limitations of claim 24.
Furthermore, Adreon teaches comprising: determining a direction of travel for the covering material, wherein the direction of travel is determined from a stored state of the motorized window treatment; and controlling, by the motor drive unit, operation of the motor to move at least a second end of the covering material in the direction of travel (Paragraph [0098] In such conditions, a signal can sent to the master printed circuit board with instructions to cease all movement; cease downward movement, reverse direction and travel to the upper limit; or cease downward movement, reverse direction and travel until tilt is no longer detected. In this way, the window covering also can be made to be self-leveling.).

Regarding claim 26:

Furthermore, Adreon teaches the stored state of the motorized window treatment is a prior direction of travel, and wherein the determined direction of travel is opposite the prior direction of travel (Paragraph [0098] In such conditions, a signal can sent to the master printed circuit board 162 with instructions to cease all movement; cease downward movement, reverse direction and travel to the upper limit; or cease downward movement, reverse direction and travel until tilt is no longer detected. In this way, the window covering also can be made to be self-leveling.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adreon in view of US PG Pub. US 2017/0284157 A1 Blair et al. hereinafter Blair.

Regarding claim 7:
Adreon teaches all limitations of claim 5.
However, Adreon does not teach the at least one second signal is a fixed reference signal.
However, Blair teaches the at least one second signal is a fixed reference signal (Paragraph [0037], provide a steady-state-type inclination signal representative of the operational average tilt of the door panel).
.
	

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adreon in view of WO 2017/050810 A1 – Pohn-Yehiely et al. hereinafter Pohn-Yehiely.

Regarding claim 12:
Adreon teaches all limitations of claim 8.
However, Adreon does not teach, wherein the first state sensing circuit is coupled to a first end of the hembar and a second state sensing circuit is coupled to a second end of the hembar.
However, Pohn-Yehiely teaches, wherein the first state sensing circuit is coupled to a first end of the hembar (Fig 1, element 31) and the second state sensing circuit is coupled to a second end of the hembar (Fig 1, element 32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hembar of primary reference Adreon with the multiple state sensing circuits of secondary reference Pohn-Yehiely. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of multiple sensor types, or allow for sensor polling for greater accuracy, or to fill in blind spots in a sensor array.
	
Regarding claim 14:
Adreon teaches all limitations of claim 1.

However, Pohn-Yehiely teaches a plurality of state sensing circuits spaced at predetermined intervals along a length of the hembar (Fig 1, elements 31, 32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hembar of primary reference Adreon with the multiple state sensing circuits of secondary reference Pohn-Yehiely. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of multiple sensor types, or allow for sensor polling for greater accuracy, or to fill in blind spots in a sensor array.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.W.H./Examiner, Art Unit 4195                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634